El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Arturo Figaredo fue convicto por dos ocasiones, primero en la corte municipal y más tarde en la de distrito, después de haberse celebrado un juicio ele novo, de un delito de in-fracción a la regla 5 a. del Reglamento adoptado por la Co-misión de Servicio Público, que lee en parte como sigue:
“Ningún porteador piiblico sujeto a las disposiciones de este re-glamento consentirá o permitirá que ninguna persona conduzca, ma-neje o guíe ningún vehículo de motor que a la sazón utilice o emplee para el transporte de pasajeros a menos que tal persona sea un chauffeur debidamente autorizado como tal por el Comisionado del Interior de Puerto Rico y que haya tenido por lo menos dos años de experiencia después de habérsele expedido su licencia por el Comi-sionado del Interior,' como chauffeur.
“ (a) Ninguna persona podrá actuar como chauffeur o cobrador de ningún vehículo de motor sujeto a las disposiciones de este regla-mento, a menos que no haya antes obtenido una autorización de la referida comisión y para ello habrá de cumplir con los siguientes re-quisitos : . . .1 ’
La denuncia en este caso fue radicada por un Policía Insular, y alega que el acusado, sin estar autorizado por la Co-misión para actuar como chauffeur, y al momento y en el *644sitio especificados en la denuncia, guiaba cierto ómnibus (guagua) de sn propiedad.
El apelante insiste afiora en que la denuncia no imputa un delito, por no alegarse en ella que el ómnibus en cues-tión estaba siendo usado y empleado en aquel momento en la transportación de pasajeros.
Evidentemente, la denuncia no trata de imputarle al acusado como dueño del vehículo el acto de permitir o con-sentir, el manejo de un vehículo de su propiedad, sino más bien el haber actuado como chauffeur o conductor de un vehículo público, sin haber obtenido primeramente una li-cencia de chauffeur. La disposición contenida en el primer párrafo de la Begla 5 a., al efecto de que el vehículo de re-ferencia debe estar siendo utilizado en ese momento en la transportación de pasajeros, no está incorporada tan inse-parablemente en la definición del delito descrito en el inciso-(a) de esa regla, que haga fatal la omisión de una alega-ción que especifique tal uso y empleo, cuando se trata de un caso de una denuncia radicada por un policía en una corte-municipal.
Otra contención es que la corte inferior erró al no ab-solver al acusado por falta de suficiente prueba para justi-ficar una condena.
La prueba de la defensa tendió a demostrar que el acu-sado había convenido en transportar gratuitamente cierta familia o grupo de gente que volvía de una excursión al campo, y que ninguno de los pasajeros satisfizo el precio de su pasaje. Sin embargo, no se le ocurrió al acusado, ni aparentemente a ninguno de los pasajeros, revelar al tiempo del arresto la naturaleza gratuita de los servicios que pres-taba el acusado; y ni el juez de distrito ni el municipal es-taban obligados a aceptar como cierta la explicación del in-cidente que ofreció por primera vez el acusado durante el juicio.

Debe confirmarse la sentencia apelada.